Citation Nr: 1337438	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-48 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to accrued benefits.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from September 1941 to June 1946.  He died in November 1990 and the appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in June 2009 and June 2010.  

A June 2009 rating decision declined to reopen the claim for service connection for the cause of the Veteran's death and a June 2010 letter denied entitlement to accrued benefits.  

In June 2012, the Board remanded the case for further development.

Appellant's representative requested burial benefits in a July 2010 VA Form 21-4138.  Since a burial allowance was previously awarded to appellant, see February 1991 letter, there is no need to refer this claim to the agency of original jurisdiction.  

The issue of claim of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a May 1994 decision, the RO denied entitlement to accrued benefits.  The appellant did not timely appeal the decision, and it is now final.

2.  Evidence received since the May 1994 decision denying entitlement to accrued benefits does not raise a reasonable possibility of substantiating the claim.

3.  In a January 2007 rating decision, the RO denied reopening the claim for service connection for the cause of the Veteran's death.  The appellant did not timely appeal the decision, and it is now final.

4.  Evidence received since the January 2007 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).

2.  The criteria for reopening the claim for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is reopening the claim for service connection for the cause of the Veteran's death.  Any error committed with respect to either the duty to notify or the duty to assist with regard to this issue was harmless and will not be further discussed.

Regarding the claim for accrued benefits, the July 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was informed of what constitutes new and material evidence to reopen the claim and what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; the appellant did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant has not indicated, and the record does not contain evidence, that the Veteran received disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA opinion is not required in this case because the appellant has not submitted new and material evidence to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  


II.  New and material evidence 

The RO denied entitlement to accrued benefits in May 1994 finding that there was no pending claim prior to the Veteran's death.  The RO also denied reopening the claim for service connection for the cause of the Veteran's death in January 2007, finding that the new medical evidence submitted did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim as it merely reported that the Veteran developed hypertensive cardiovascular disease and cerebrovascular accident with left and right hemiparesis.  The appellant did not appeal these decisions, and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In February 2009, the appellant filed a request to reopen the claim for service connection the causes of the Veteran's death.  In May 2009, the appellant filed a request to reopen the claim for entitlement to accrued benefits.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence relating to the claim for entitlement to accrued benefits received since the May 1994 decision that is new consists of statements from the appellant.  The appellant's statements, however, are redundant of evidence of record at the time of the May 1994 decision.  The new evidence does not contain any competent medical evidence of record showing that the Veteran's back disability is related to service in any way.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, while this record is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that a claim was pending at the time of the Veteran's death.  

Accordingly, the Board finds that the evidence received subsequent to May 1994 is not new and material and reopening the claim for accrued benefits is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  

Evidence relating to the claim for entitlement to service connection for the cause of death received since the June 2009 decision that is new consists of VA treatment discharge summary dated April 1977 for dyspnea and statements from the appellant asserting that the physical injury the Veteran sustained during service as well as the mental pressures from his war experience lead to his developing pneumonia, bronchitis, hypertension and heart disease.  This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claim.  The evidence relates to the appellant's contentions that the Veteran's death is related to service.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received and reopening the claim for entitlement to accrued benefits is denied.  

New and material evidence has been received and reopening the claim for entitlement to service connection for the cause of the Veteran's death is granted.  



REMAND

As the RO has not adjudicated the reopened claim of service connection for cause of death on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO. 

Accordingly, the case is REMANDED for the following action:

If necessary to decide the claim, obtain a VA medical opinion, then adjudicate on the merits the reopened claim of service connection for the cause of the Veteran's death.  If the benefit sought is denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


